         Case 1:21-cv-00755-PGG Document 19 Filed 03/08/21 Page 1 of 2




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Maverick Real Estate Partners LLC


                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


MAVERICK REAL ESTATE PARTNERS
LLC
Plaintiff

v.

MAVERICK COMMERCIAL                                         CIVIL ACTION No.
PROPERTIES,                                                  21-cv-755 (PGG)
CORP. and MAVERICK CAPITAL
PARTNERS LLC
Defendants




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Maverick
Real Estate Partners LLC (“Plaintiff”), by its undersigned attorneys, hereby gives notice of
settlement between Plaintiff and Defendants Maverick Commercial Properties, Corp. and
Maverick Capital Partners LLC and notice of dismissal of all claims against Defendants with
prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.




                                                1
        Case 1:21-cv-00755-PGG Document 19 Filed 03/08/21 Page 2 of 2




Dated: March 8, 2021                      Respectfully submitted,

                                                 EPSTEIN DRANGEL LLP


                                           BY: _/s/ Ashly E. Sands______
                                                 Ashly E. Sands (AS 7715)
                                                 asands@ipcounselors.com
                                                 EPSTEIN DRANGEL LLP
                                                 60 East 42nd Street, Suite 2520
                                                 New York, NY 10165
                                                 Telephone:     (212) 292-5390
                                                 Facsimile:     (212) 292-5391
                                                 Attorneys for Plaintiff
                                                 Maverick Real Estate Partners LLC




                                      2
